Citation Nr: 0207515	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  02-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran was entitled to an earlier effective date 
for award of pension benefits prior to March 20, 2000 for 
accrued purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from January 1941 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision by the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the claimant's appeal.

2. The veteran submitted a claim for nonservice-connected 
pension benefits in October 1999, which was received by the 
RO on March 20, 2000.

3. The RO granted nonservice-connected pension benefits in a 
March 2000 rating decision and assigned an effective date of 
March 20, 2000.  

4. The veteran died in May 2000.

5. The claimant filed a claim for accrued benefits in July 
2000.  

6. There is no evidence that the RO received the veteran's 
claim earlier than March 20, 2000.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 20, 
2000 for the award of nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C.A. § 5103A 
(West Supp. 2001)].

Essentially, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The RO has extended efforts to assist the appellant with her 
claim, supplied a statement of the case (SOC) dated in 
October 2001 that contained the pertinent law and 
regulations, a decision by the Decision Review Officer in 
November 2001, and a supplemental statement of the case 
(SSOC) in November 2001.  Thus, the Board may proceed without 
the need for additional development or further delay.  
I. Factual Background

During the veteran's lifetime, service-connection was in 
effect for malaria, pityriasis versicolor, and for fungus of 
the ears and crotch, all rated as noncompensable.  

A letter dated August 31, 1999 reveals that the veteran was 
entitled to Social Security benefits as of December 1998.

A statement dated on October 11, 1999 from a private 
physician, discloses that the veteran had been a patient at 
the rehabilitation unit since August 23, 1999.  He had been 
transferred from a hospital in New York where he had been 
treated for an acute cerebral hemorrhage.  The letter attests 
to the type of aid and assistance the veteran needed once 
discharged.  

The veteran submitted a claim for pension benefits signed on 
October 14, 1999.  The claim is date stamped as received on 
March 20, 2000 by the VA RO in Buffalo, New York.  

In a rating decision dated in March 2000, the veteran was 
granted entitlement to pension and special monthly pension 
based on the need for aid and attendance, effective from 
March 20, 2000.  Notice was rendered to the veteran in April 
2000 of the award.  

In a Report of Contact dated in May 2000, it is noted that 
the veteran had died.  In June 2000, the veteran's daughter 
applied for burial benefits.  

In June 2000, the veteran's daughter and now claimant, 
submitted notice of her disagreement with the effective date 
of pension benefits awarded for the veteran.  She enclosed 
the October 1999 statement from the veteran's physician in 
support of her claim.  

In July 2000, the claimant was informed that her purported 
notice of disagreement (NOD) was not timely filed since the 
veteran had died in the interim, but was informed that she 
could file a claim for accrued benefits based on a claim for 
an earlier effective date for the grant of disability 
pension.  

The claimant filed a claim with an attached statement in 
August 2000 for an earlier effective date of the grant of 
accrued pension benefits.  

In a rating decision dated in January 2001, entitlement to an 
earlier effective date for the grant of pension benefits and 
special monthly compensation was denied.  
Notification of the same was also given in January 2001.

In letters dated in July and August 2000 and received into 
the record in June 2001, the claimant informed the RO of the 
history behind the veteran's claim for accrued pension 
benefits.

In a letter to the claimant, dated on October 13, 2000 and 
submitted to the RO in June 2001, the Director of the New 
York Division of Veteran's Affairs Office stated that it was 
apparent that the New York office had obtained all necessary 
information to perfect the veteran's pension claim, and had 
prepared the required claim documents, but that for reasons 
unknown, the same was never filed for action with the VA.  
Through the claimant's efforts, the Regional Deputy Director 
in New York became aware of the situation and remedied it 
accordingly.  The claimant also submitted a copy of her 
letter in response to the above.

Another letter dated in October 2000 and received into the 
record in June 2001 was sent to the claimant by Counsel of 
the State of New York Division of Veteran's Affairs office.  
The contents of the letter were to the effect that there had 
been a delay in the processing of the veteran's claim, but 
that the problem was due to a personnel matter, a single 
occurrence, and not the fault of the system.  

The claimant submitted her NOD in June 2001.  An SOC was 
issued in October 2001.  A Decision Review Officer made a 
determination in November 2001 and the claimant was notified 
of the decision at that time.  An SSOC was provided in 
November 2001.

The claimant requested a hearing in January 2002.  The 
claimant's representative notified her of the hearing date.  
The claimant indicated and signed that she would not be 
attending the hearing but that she wished for the appeal to 
go forward.  


II. Pertinent Law and Regulations

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  

The applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the claims folder which may be interpreted as applications or 
claims--formal and informal-- for the particular benefit in 
question.  The Board is then required to review all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
the severity of disability was ascertainable.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

III. Analysis

This case revolves around disagreement with the date of 
submission of the veteran's claim for accrued pension 
benefits.  As noted herein, the veteran's daughter, now the 
claimant, contends that such benefits are due and unpaid from 
the date of submission of the claim and not the date of 
receipt by the RO in New York.  She bases her claim on the 
facts as noted earlier, but basically maintains that the 
failure of the Division of Veteran's Affairs in New York to 
process her father's claim resulted in undue delay, and as 
such, the date assigned for the receipt of benefits was 
negatively affected.  

As noted herein, the pertinent law and regulations provide 
that unless specifically provided otherwise, a claim shall be 
fixed in accordance with the facts found, but not earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Under these factual circumstances, the date of receipt of the 
veteran's claim for pension benefits is March 20, 2000.  
While it appears that the veteran did file an application in 
October 1999 with the New York Division of Veteran's Affairs 
Office and that office did neglect to process the claim on 
receipt, the Board notes that such office is not a VA 
facility.  The veteran's claim was not received by the VA 
until March 2000.  Thus, there is no provision for an 
effective date prior to March 2000.  Moreover, while there is 
evidence of the veteran's retirement in the award letter from 
Social Security dated in December 1998, the law provides that 
the effective date is the date entitlement arose or the date 
of claim, whichever is later.  Thus, on this basis as well, 
there is no possibility of an earlier effective date for 
nonservice connected pension benefits prior to March 20, 
2000.  

Overall, the Board notes that strict application of the 
relevant law and regulations as noted herein supports that 
the veteran could only be considered for eligibility of 
pension benefits from the date of receipt of the claim by VA, 
or March 20, 2000.  Therefore, the evidence of record 
preponderates against an award of pension benefits earlier 
than March 20, 2000 under these facts.  The Board 
acknowledges that VA law provides that upon careful 
consideration of all ascertainable and collected data, if a 
reasonable doubt arises the degree of disability, or any 
other relevant matter, such doubt will be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (2001).  However, in light of the evidence of record and 
the pertinent law and regulations, the Board has determined 
that there is no reasonable doubt so as to render an outcome 
in the claimant's favor.  Thus, the claimant's claim is 
denied.


ORDER

Entitlement to an earlier effective date than March 20, 2000 
for award of pension benefits, for accrued purposes, is 
denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

